 


113 HR 2911 IH: Wireless Microphone Users Interference Protection Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2911 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2013 
Mr. Rush (for himself and Mr. Cohen) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To require the Federal Communications Commission to expand eligibility for part 74 licenses to certain wireless microphone users, to establish safe haven channels for wireless microphones, and to authorize access by owners and operators of wireless microphones to the TV bands databases for the purpose of protecting wireless microphone operations from interference. 
 
 
1.Short title This Act may be cited as the Wireless Microphone Users Interference Protection Act of 2013. 
2.Eligibility for part 74 licensesNot later than 180 days after the date of enactment of this Act, the Federal Communications Commission shall take such actions as are necessary to expand eligibility for licenses under section 74.832 of title 47, Code of Federal Regulations, to the owners of, and operators of events and performances at, the following sites: 
(1)Amusement parks. 
(2)Arenas. 
(3)Convention centers. 
(4)Educational facilities. 
(5)Houses of worship. 
(6)Lodging facilities. 
(7)Museums. 
(8)Outdoor venues. 
(9)Recording studios. 
(10)Theaters. 
3.Expanding scope of service ruleNot later than 180 days after the date of enactment of this Act, the Federal Communications Commission shall expand the scope of service and permissible transmissions currently set forth in section 74.831 of title 47, Code of Federal Regulations, to include the use of wireless microphones in rehearsals and live or recorded events and performances by the persons and entities made eligible for licenses pursuant to section 2 of this Act. 
4.Safe haven channelsThe Federal Communications Commission shall establish 2 safe haven channels for exclusive use by wireless microphone users that are each 6 MHz in the spectrum ranging from 470 MHz to 698 MHz, inclusive, other than frequencies identified as guard bands and the mid-band gap between the frequencies designated for uplink and downlink service in auctioned 600 MHz spectrum. 
5.Access to TV bands databases 
(a)AuthorizationThe Federal Communications Commission shall authorize the owners and operators of wireless microphones (and their appointed technical representatives) to have access to the TV bands databases described in subpart H of part 15 of title 47, Code of Federal Regulations, for the purpose of protecting wireless microphone operations from interference. 
(b)Registration sitesSites that may be registered in the TV bands databases as sites where wireless microphone operations shall be protected pursuant to subsection (a) include the following: 
(1)Amusement parks. 
(2)Arenas. 
(3)Convention centers. 
(4)Educational facilities. 
(5)Houses of worship. 
(6)Lodging facilities. 
(7)Museums. 
(8)Outdoor venues. 
(9)Recording studios. 
(10)Restaurants. 
(11)Theaters. 
6.DefinitionsFor purposes of this Act, the following definitions apply: 
(1)Amusement parkThe term amusement park means a commercially operated park equipped with various recreational devices, entertainment, and typically booths for games and the sale of food and drink. 
(2)ArenaThe term arena means any building or structure primarily used for an athletic contest, sporting event, or musical performance, such as a stadium or racetrack. 
(3)Convention centerThe term convention center means any civic building or group of buildings designed for events, such as conventions, industrial shows, and exhibitions, and which often includes an auditorium, a conference or meeting room, hotel accommodations, a restaurant, or other facilities. 
(4)Educational facilityThe term educational facility means any building, place, or institution where instruction to students is provided, including any daycare center, nursery school, public or private school, college or university, career or technical education school, or corporate training center. 
(5)House of worshipThe term house of worship means any building, place, or institution devoted to religious worship, including a church, synagogue, temple, mosque, or chapel. 
(6)Lodging facilityThe term lodging facility means any individual hotel, motel, or inn that makes accommodation available on a temporary basis for a charge. 
(7)MuseumThe term museum means a building, place, or institution devoted to the procurement, care, study, and display of works of art, scientific specimens, and other objects of lasting interest or value. 
(8)Outdoor venueThe term outdoor venue means any outdoor place or area where a fair, concert, sporting event, circus, festival, exhibition, or civic ceremony or presentation is held, such as a fairground, golf course, or pavilion. Such term includes a place or area that is partially enclosed. 
(9)Recording studioThe term recording studio means any facility used primarily for the commercial production or recording of live or prerecorded music, television, motion picture, or other kind of news, sports, entertainment, educational, or religious programming. 
(10)RestaurantThe term restaurant means an establishment where meals may be purchased and consumed. 
(11)TheaterThe term theater means any place, building, enclosure, or structure with a seating capacity that is used for a dramatic performance, stage entertainment, musical performance, or motion picture show. 
(12)Wireless microphoneThe term wireless microphone means a low power auxiliary station, as defined in subpart H of part 74 of title 47, Code of Federal Regulations, as of the date of enactment of this Act.  
 
